      Case 1:18-cv-12355-MKV-DCF Document 104 Filed 08/17/21 Page 1 of 2



Hon. Debra Freeman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312


Your Honor,

I respectfully submit to you a motion to intervene in the case of Shatsky v. Palestine Liberation
Organization. The documents at issue have been presented to Judge Daniels in Sokolow (ECF No. 1039 in
Sokolow, attached) and the documents will likely be filed again in the Shatsky case when the parties
brief the jurisdiction issue starting August 20, according to the schedule ordered by the court on June 25
(ECF No. 92 in Shatsky, attached). My motion to intervene is attached in PDF form to this email, per
requirements.

The document at issue, a sealed deposition given by Mr. Riyad Mansour, Palestinian envoy to the United
Nations, is a “judicial document” presumptively available for public scrutiny and should be unsealed and
made available in complete, non-redacted form. This motion to intervene on behalf of my media outlet,
i24NEWS, is made with interest in the global and political issues being litigated in your Court. I
respectfully submit that the public’s right of access to judicial records in a case of such profound public
concern – and where the presumption of public access is, under well-established precedent, strongest –
should not, and as a matter of law cannot, be denied without a judicial determination on the record,
that extraordinary circumstances justify the sealing of documents filed with the court. The defendant’s
claim that diplomatic immunity equates with the need for confidentiality in the filing of this deposition
simply does not comport with established law.

There is nothing in the public record which indicates that such a finding has been or could be made here.
Given the nature of the litigation and the documents involved, there is substantial reason to believe that
the information contained in the Mansour deposition would reveal a system established and organized
by the defendant to reward families of suicide bombers and other attackers in a well-documented
“suicide-murder for hire” scheme that has led to directly-related legislation by the U.S. Congress and
caused a deterioration in relations between the United States government and the defendant.

The scheme presents on ongoing danger to the public, regardless of nationality and location, that
extends far beyond the immediate interests the plaintiffs in this matter seek to vindicate. Please note
that worthwhile to note that similar issues were at hand in widely followed case decided by jurors in the
Eastern District of New York and entitled, Linde v. Arab Bank, 04-CV-2799, which revealed that money
was used to reward Palestinian terrorists and their families after attacks on Israelis and U.S. nationals
visiting Israel between 2000 and 2005.

For these reasons, I respectfully request that the Court order the sealed documents of record unsealed
as well as the disclosure of redacted content which bears on issue of grave, immediate and ongoing
concern and which – as a matter law – are not entitled to judicial protection from public scrutiny.

Respectfully,
s/Michael Wagenheim
Mike Wagenheim
     Case 1:18-cv-12355-MKV-DCF Document 104 Filed 08/17/21 Page 2 of 2



Senior U.S. Correspondent
i24NEWS
1 State St.
25th Fl.
New York, NY 10004
(215) 873-5871
